Crew III, J.
Appeal from an order of the Family Court of St. Lawrence County (Nelson, J.), entered November 7, 1991, which, in a proceeding pursuant to Family Court Act article 3, placed respondent in the custody of the St. Lawrence County Commissioner of Social Services.
Respondent initially was the subject of a juvenile delinquency petition charging an act which, if committed by an adult, would constitute petit larceny, a class A misdemeanor. Pursuant to a subsequent agreement between the parties, respondent admitted the allegations contained in the petition in exchange for a finding that she was a person in need of supervision (hereinafter PINS) (see, Family Ct Act § 311.4 [2]). Following respondent’s adjudication as a PINS, she was placed in the custody of the St. Lawrence County Commissioner of Social Services for a period of 11 months. Respondent’s placement was subsequently extended for an additional 12-month period ending September 1, 1993.
Respondent argues on appeal that Family Court erred in concluding that continued placement in respondent’s home would be contrary to her best interest. We cannot agree. Although respondent’s mother testified that respondent’s behavior had improved to some degree prior to the dispositional hearing, the record plainly reveals that both respondent and her mother are in need of further counseling and that as of the time of the dispositional hearing, respondent’s mother was not able to provide the structure, supervision and discipline respondent needs. Family Court clearly considered the various dispositional alternatives available (see, Family Ct Act § 754), and its determination that respondent was in need of a more structured and supervised environment is fully supported by the record (see, Matter of Hasan R., 177 AD2d 817; Matter of Paul QQ., 152 AD2d 764).
Yesawich Jr., J. P., Levine, Mahoney and Harvey, JJ., concur. Ordered that the order is affirmed, without costs.